By the Court.
There was evidence tending to show that the employee, while engaged in the course of his employment for the subscriber, was carrying and distributing radiators throughout different parts of a building preparatory to their *26being set up. While engaged in this work, he felt a soreness in his knee and got a strain. The knee within a day or two became lame and swollen. The finding of the board, to the 'effect that the employee received “a strain and wrench in the course of this heavy lifting,” cannot be pronounced without : support in the evidence. The inference that the inj ury arose out of the employment cannot be pronounced conjectural or speculative. McNicol’s Case, 215 Mass. 497, 499. Sponatski’s Case, 220 Mass. 526, 528. Madden’s Case, 222 Mass. 487. The case is governed by Mills’s Case, 258 Mass. 475.

Decree affirmed.